--------------------------------------------------------------------------------

Exhibit 10.10


Execution Copy


MANAGEMENT SERVICES AGREEMENT


This Management Services Agreement (this “Agreement”) is entered into as of
September 14, 2009 between Grande Communications Networks, LLC, a Delaware
limited liability company (“Grande”), Atlantic Broadband Finance, LLC, a
Delaware limited liability company (“ABB”) and Grande Manager LLC, a Delaware
limited liability company (“Grande Manager”), who joins this Agreement only for
the purposes of Section 3(c) below.  Capitalized terms not otherwise defined
herein (including in Section 7 hereof) shall have the meanings set forth in the
Recapitalization Agreement (as defined herein).


WHEREAS, Grande has entered into that certain Recapitalization Agreement dated
as of August 27, 2009 by and among ABRY Partners VI, L.P., Grande Communications
Networks, Inc., predecessor-in-interest to Grande, Grande Communications
Holdings, Inc., ABRY Partners, LLC, Grande Investment L.P., and Grande Parent
LLC (the “Recapitalization Agreement”), and Grande Communications Holdings, Inc.
has received the Grande Holdings Stockholders’ Approval as contemplated by the
Recapitalization Agreement.


WHEREAS, Grande desires to engage ABB to provide management and other services
to Grande, and ABB is willing to provide such services, all on the terms and
conditions set forth in this Agreement.


THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which they hereby acknowledge, the parties agree as follows:


1.
Appointment.  Grande hereby engages ABB, and ABB hereby agrees pursuant to the
terms and conditions set forth herein, to provide certain services to Grande, as
described in Section 3 hereof.



2.
Term.  The term of this Agreement (the “Term”) shall commence at 12:01 a.m.,
Texas time, on the date hereof and shall continue until the earliest to occur of
the following:



 
(a)
the Sale of ABB;



 
(b)
the Sale of Grande;



 
(c)
the Bankruptcy or Dissolution of ABB;



 
(d)
the termination of the Recapitalization Agreement pursuant to Article IX
thereof;



 
(e)
the termination date upon which ABB and Grande mutually agree in writing; or



 
(f)
termination by Grande upon at least 30 days’ prior written notice to ABB, except
that notice need not be given in advance if Grande or Grande Investment, L.P.
determines that ABB has performed any of the Services in an illegal or grossly
negligent manner or in a manner that constitutes willful misconduct.


 
1

--------------------------------------------------------------------------------

 

3.
Services to be Provided.  During the Term:



 
(a)
Subject at all times to the authority of the board of directors (or the
equivalent governing body) of Grande, ABB, by and through the Designated
Personnel (who shall be employed by ABB), agrees to perform or cause to be
performed in a professional manner general managerial oversight and such
management services (including, finance, marketing and strategic planning) as
mutually agreed upon from time to time by and among ABB and Grande
(collectively, the “Services”) with respect to the business and operations of
Grande and, so long as it remains an Affiliate of Grande, any Affiliated company
to which all or a portion of Grande’s present broadband transport business or
network services business may be transferred (an “Affiliated Non-Core
Company”).  Such Services shall include day-to-day oversight by the Designated
Personnel of sales, marketing, customer service, administrative, accounting,
financial reporting, and information technology services.  Designated Personnel
shall not be required to devote their time exclusively to Grande and/or to the
performance of the Services.



 
(b)
ABB shall be responsible for and shall pay (i) pursuant to ABB’s customary
payroll practices, the salaries, bonuses and other compensation of the
Designated Personnel (for any period, the “Designated Personnel Compensation”),
including related taxes and all costs of related benefits and perquisites, and
(ii) any expenses of the Designated Personnel incurred in connection with the
Services (for any period, the “Expenses” and together with the Designated
Personnel Compensation, the “Total Expenses”).   For the avoidance of doubt, any
amounts owed and/or paid to the Designated Personnel as a result of their
ownership interests in any Affiliate of Grande or ABB shall not be included in
the amount of Total Expenses.



 
(c)
Grande Manager shall cause the Designated Personnel who serve as officers of ABB
to become officers of Grande after Closing, and such Designated Personnel shall
have the same titles at both ABB and Grande.



4.
Compensation.



 
(a)
In consideration for ABB for providing the Services to Grande and any Affiliated
Non-Core Company, Grande shall pay to ABB during the period beginning on the
Closing Date through the expiration of the Term (the “Payment Period”) the
lesser amount of (i) (A) 5.5% of the total revenue of Grande, minus (B) the
actual compensation expenses for all Grande employees who have positions that
were included in the “corporate” compensation expense in the projections that
were furnished to the lenders providing financing under the terms of the
Recapitalization Agreement, or (ii) an amount equal to 50% of the Total Expenses
(such lesser amount, the “Management Fee”).  Notwithstanding anything herein or
otherwise to the contrary, in no event will any Management Fee or other amount
be payable by Grande to ABB unless and until the Closing occurs.



 
(b)
Within 30 days following the end of each calendar quarter during the Payment
Period, ABB shall prepare a statement of the Management Fee for such calendar
quarter.  Payment by Grande in an amount equal to the Management Fee for such
calendar quarter shall be due and payable by Grande on the thirtieth (30th) day
following its receipt of such statement.


 
2

--------------------------------------------------------------------------------

 

5.
Representations and Warranties.



 
(a)
ABB is a limited liability company duly organized, validly existing and in good
standing under the Laws of the State of Delaware, and is duly qualified to do
business as a foreign entity and is in good standing in the jurisdictions in
which the character of its properties or the nature of its business makes such
qualification necessary, except in jurisdictions, if any, where the failure to
be so qualified would not, in the aggregate, reasonably be expected to result,
in a material adverse effect.  ABB has all requisite power and authority to own,
use or lease its properties and to carry on its business as it is now being
conducted except as would not, in the aggregate, reasonably be expected to cause
a material adverse effect.  ABB  has provided to Grande a complete and correct
copy of its certificate of formation as amended to date, which, as so made
available, is in full force and effect.  ABB is not in default in any respect in
the performance, observation or fulfillment of any provision of its certificate
of formation or operating agreement.



 
(b)
ABB has full power and authority to execute and deliver this Agreement and to
perform the Services.  The execution, delivery and performance of this Agreement
have been duly and validly authorized by ABB’s Board of Managers or similar
governing body, and no other limited liability company proceedings on the part
of ABB are necessary to authorize this Agreement or to perform the
Services.  This Agreement has been duly and validly executed and delivered by
ABB and, assuming the due authorization, execution and delivery hereof by
Grande, constitutes the valid and binding obligation of ABB enforceable against
ABB in accordance with their respective terms, except as such enforceability may
be subject to the Enforceability Exception.



 
(c)
The execution and delivery of this Agreement and the performance by ABB of its
respective obligations hereunder will not: (i) conflict with any provision of
the certificate of formation or operating agreement of ABB; (ii) require ABB to
obtain any consent, waiver, approval, order, authorization or permit of, or make
a registration with, filing with or notification to, or breach any requirement
applicable to ABB with any Governmental Authority; (iii) result in any violation
of or the breach of or constitute a default (with notice or lapse of time or
both) under, or give rise to any right of termination, cancellation or
acceleration or guaranteed payments or a loss of a material benefit under, any
of the terms, conditions or provisions of any Contract to which ABB is a party
or by which ABB or any of its respective properties or assets may be bound; or
(iv) violate the provisions of any Court Order or other Law applicable to ABB.


 
3

--------------------------------------------------------------------------------

 

6.
Confidentiality and Non-Disclosure Obligations.  As of the date hereof, ABB and
Grande have entered into a Confidentiality Agreement in the form of the attached
Exhibit A (the “Confidentiality Agreement”).  ABB agrees and acknowledges that
any and all non-public information of Grande, including personally identifiable
information of subscribers, that ABB obtains through or under the
Recapitalization Agreement, this Agreement, the provision of Services hereunder
or otherwise will be subject to the confidentiality and non-disclosure
obligations of the Confidentiality Agreement.  All obligations and rights under
the Confidentiality Agreement shall survive the termination of this Agreement.



7.
Certain Definitions.



 
(a)
“Bankruptcy” means, with respect to an entity, (i) the making of a general
assignment for the benefit of creditors, (ii) the entry of an order for relief
in any bankruptcy, reorganization or insolvency proceeding, (iii) the filing or
commencement by or against the entity of any application or petition for the
appointment of a trustee, receiver or other similar official over the entity or
any substantial part of the entity’s assets, or of any proceeding under any
bankruptcy, insolvency or reorganization statute or liquidation or other law
relating to relief of debtors, unless, in the case of such an action or
proceeding filed or commenced against the entity without the entity’s
acquiescence or consent, the action or proceeding is dismissed within ninety
days after the date of its filing or commencement.



 
(b)
“Closing” has the meaning set forth in the Recapitalization Agreement.



 
(c)
“Closing Date” has the meaning set forth in the Recapitalization Agreement.



 
(d)
“Designated Personnel” shall mean those ABB personnel from time to time
occupying the positions set forth on Schedule A attached hereto.



 
(e)
“Dissolution” means, with respect to an entity, the liquidation, dissolution, or
winding up of such entity under (i) the entity’s governing documents or
(ii) applicable law.



 
(f)
“Grande Holdings Stockholders’ Approval” has the meaning set forth in the
Recapitalization Agreement.



 
(g)
“Sale of ABB” means (i) the consummation of any merger or consolidation of ABB
with or into any other person or any sale of all or substantially all of the
ownership interests or assets of ABB (other than a transaction following which
the direct or indirect holders of the outstanding membership interests of ABB
prior to such transaction together own a majority of the outstanding ownership
interests of the surviving corporation or business entity); or (ii) ABRY
Partners LLC and its affiliates shall cease to beneficially own and control,
directly or indirectly, at least 51.0% of the membership interests of ABB or
shall cease to have the right, directly or indirectly, to control ABB’s Board of
Managers or similar governing body.


 
4

--------------------------------------------------------------------------------

 

 
(h)
“Sale of Grande” means (i) the consummation of any merger or consolidation of
Grande with or into any other person or any sale of all or substantially all of
the ownership interests or assets of Grande (other than a transaction following
which the direct or indirect holders of the outstanding membership interests or
equivalent securities of Grande prior to such transaction together own a
majority of the outstanding ownership interests of the surviving corporation or
business entity, and other than pursuant to the Recapitalization Agreement); or
(ii) ABRY Partners LLC and its affiliates shall cease to beneficially own and
control, directly or indirectly, at least 51.0% of the membership interests of
Grande or shall cease to have the right, directly or indirectly, to control
Grande’s Board of Managers or similar governing body.



8.
Indemnification.



 
(a)
In the event that ABB or any of its Affiliates, principals, members, partners,
directors, stockholders, employees (including the Designated Personnel), agents
and representatives (collectively, the “Indemnified Parties”) becomes involved
in any capacity in any action, proceeding or investigation in connection with
the provision of the Services hereunder by ABB, other than any such action,
proceeding or investigation by any ABRY Party, Grande Holdings or their
respective Affiliates, Grande will indemnify and hold harmless the Indemnified
Parties from and against any actual or threatened claims, lawsuits, actions or
liabilities (including out-of-pocket expenses and the reasonable fees and
expenses of counsel and other litigation costs and the cost of any preparation
or investigation) of any kind or nature (“Losses”), arising as a result of or in
connection with this Agreement and the Services, and will periodically reimburse
the Indemnified Parties for their expenses as described above, except that
Grande will not be obligated to so indemnify any Indemnified Party to the extent
that, any such Losses arise as a result of or in connection with any illegal
activity, bad faith, gross negligence or willful misconduct of such Indemnified
Party or to the extent that such Indemnified Party is adjudged to be liable to
Grande.  ABB will certify to Grande in writing all Losses that are payable to
ABB or other Indemnified Parties hereunder.  The reimbursement and indemnity
obligations of Grande under this Section 8(a) shall be in addition to any
liability which Grande may otherwise have, shall extend upon the same terms and
conditions to any Indemnified Party, as the case may be, and shall be binding
upon and inure to the benefit of any successors or assigns of Grande, or ABB and
of any successors, assigns, heirs and personal representatives of such
Indemnified Party.  The foregoing provisions shall survive the termination of
this Agreement.



 
(b)
In the event that Grande or any of its Affiliates, principals, members,
partners, directors, stockholders, employees, agents and representatives
(collectively, the “Grande Indemnified Parties”) becomes involved in any
capacity in any action, proceeding or investigation in connection with the
provision of the Services hereunder by ABB, ABB will indemnify and hold harmless
the Grande Indemnified Parties from and against any Losses arising as a result
of or in connection with any illegal activity, bad faith, gross negligence or
willful misconduct of ABB.  Grande will certify to ABB in writing all Losses
that are payable to Grande or other Grande Indemnified Parties hereunder.  The
reimbursement and indemnity obligations of ABB under this Section 8(b) shall be
in addition to any liability which ABB may otherwise have, shall extend upon the
same terms and conditions to any Grande Indemnified Party, as the case may be,
and shall be binding upon and inure to the benefit of any successors or assigns
of Grande, or ABB and of any successors, assigns, heirs and personal
representatives of such Grande Indemnified Party.  The foregoing provisions
shall survive the termination of this Agreement.


 
5

--------------------------------------------------------------------------------

 

 
(c)
IN NO EVENT WILL EITHER PARTY BE LIABLE OR OBLIGATED UNDER THIS AGREEMENT OR
UNDER CONTRACT, NEGLIGENCE, BREACH OF WARRANTY, STRICT LIABILITY OR OTHER LEGAL
OR EQUITABLE THEORY FOR ANY SPECIAL, INDIRECT, OR CONSEQUENTIAL DAMAGES ARISING
OUT OF THIS AGREEMENT OR IN CONNECTION WITH THE DELIVERY, USE OR PERFORMANCE OF
THE SERVICES, INCLUDING LOST PROFITS, BUSINESS OPPORTUNITIES AND REVENUES.



9.
Independent Contractors.  Nothing herein shall be construed to create a joint
venture or partnership between the parties hereto or an employee/employer
relationship between ABB and Grande or between any of the Designated Personnel
and Grande.  ABB shall be an independent contractor pursuant to this
Agreement.  No party hereto shall have any express or implied right or authority
to assume or create any obligations on behalf of or in the name of any other
party hereto or to bind any other party hereto to any contract, agreement or
undertaking with any third party.



10.
No Limitation on Activities.  The Services provided herein are not to be deemed
exclusive.  This Agreement shall in no way prohibit ABB or any of its members,
partners, principals, shareholders, directors, officers, employees or agents
from engaging in any other business or devoting time and attention to the
management, investment, involvement or other aspects of any other business,
including being an officer or director thereof, or rendering services of any
kind to any other company, firm, individual or association.



11.
No Liability.  Grande acknowledges and agrees that  ABB will not be liable for
any Losses arising out of, related to or incurred in connection with the
performance of the Services other than Losses arising from ABB’s illegal
activity, bad faith, gross negligence or willful misconduct.



12.
Notices.  All notices, demands or other communications to be given or delivered
by reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given (a) on the date of personal delivery to the recipient
or an officer of the recipient, or (b) when sent by telecopy or facsimile
machine to the number shown below on the date of such confirmed facsimile or
telecopy transmission (provided that a confirming copy is sent via overnight
mail), or (c) when properly deposited for delivery by a nationally recognized
commercial overnight delivery service, prepaid, or three (3) Business Days after
deposit in the United States mail, certified or registered mail, postage
prepaid, return receipt requested.  Such notices, demands and other
communications shall be sent to the parties at the addresses set forth below (or
to such other address or to the attention of such other person as the recipient
party has specified by prior written notice to the sending party):


 
6

--------------------------------------------------------------------------------

 

If to Grande:


Grande Communications Networks, LLC
401 Carlson Circle
San Marcos, Texas 78666
Attention:     Matt Murphy
Facsimile:     (512) 878-4010


with a copy (which shall not constitute notice to Grande) to:


Grande Investment, L.P.
c/o ABRY Partners, LLC
111 Huntington Avenue
30th Floor
Boston, MA 02199
Attention:     Jay Grossman
Facsimile:     (617) 859-8797


If to ABB:


Atlantic Broadband, LLC
1 Batterymarch Park
Suite 405
Quincy, MA 02169
Attention:     Ed Holleran
Facsimile:     (617) 786-8803


with a copy (which shall not constitute notice to ABB) to:


Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY  10022
Attention:     John Kuehn, Esq.
Facsimile:      212-446-6460


13.
Remedies.  Any person having rights under any provision of this Agreement shall
be entitled to enforce such rights specifically, to recover damages and costs
(including reasonable attorneys’ fees) caused by reason of any breach of any
provision of this Agreement and to exercise all other rights existing in their
favor.  The parties hereto agree and acknowledge that money damages may not be
an adequate remedy for any breach of the provisions of this Agreement and that
any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction for specific performance and/or injunctive relief
(without posting a bond or other security) in order to enforce or prevent any
violation of the provisions of this Agreement.  In any dispute between the
parties hereto or their representatives concerning any provision of this
Agreement or the rights and duties of any person or entity hereunder, the party
or parties prevailing in such dispute shall be entitled, in addition to such
other relief as may be granted, to reimbursement from the non-prevailing party
or parties of the attorneys’ fees and court costs incurred by such prevailing
party or parties by reason of such dispute.


 
7

--------------------------------------------------------------------------------

 

14.
Amendment; Waiver.  No provision of this Agreement may be waived, amended,
modified or supplemented unless pursuant to a written instrument executed by the
party against which any such waiver, amendment, modification or supplement is
effective.  Notwithstanding the foregoing, no waiver of a breach of any
provision of this Agreement shall operate or be construed as a waiver of any
preceding or succeeding breach and no failure to exercise any right or privilege
hereunder shall be deemed a waiver of such rights or privileges hereunder or
shall be deemed a waiver of such rights to exercise the same at any subsequent
time or times hereunder.



15.
Assignment.  No party hereto may assign any of its rights or obligations
hereunder without the prior written consent of the other party hereto; provided
that notwithstanding the foregoing, either party may assign its rights and
obligations under this Agreement to any of its Affiliates without the consent of
the other party.



16.
Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties to this Agreement and their respective successors and
permitted assigns.



17.
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.  This Agreement will become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, which delivery may be made by exchange of copies
of the signature page by .pdf or other facsimile transmission.



18.
Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.



19.
Entire Agreement.  This Agreement and the other documents referred to or
contemplated herein embody the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersede and
preempt all prior understandings, agreements or representations by or among the
parties, whether written or oral, which may have related to the subject matter
hereof in any way.



20.
Governing Law.  The construction, validity, enforcement and interpretation of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the law of any jurisdiction
other than the State of Delaware.


 
8

--------------------------------------------------------------------------------

 

21.
Waiver of Jury Trial.  The parties to this Agreement each hereby waives, to the
fullest extent permitted by law, any right to trial by jury of any claim,
demand, action, or cause of action (i) arising under this Agreement or (ii) in
any way connected with or related or incidental to the dealings of the parties
hereto in respect of this Agreement or any of the transactions related hereto,
in each case whether now existing or hereafter arising, and whether in contract,
tort, equity, or otherwise.  The parties to this Agreement each hereby agrees
and consents that any such claim, demand, action, or cause of action shall be
decided by court trial without a jury and that the parties to this Agreement may
file an original counterpart of a copy of this Agreement with any court as
written evidence of the consent of the parties hereto to the waiver of their
right to trial by jury.



22.
Descriptive Headings.  The descriptive headings of this Agreement are inserted
for convenience only and do not constitute a part of this Agreement.



23.
No Strict Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party hereto by virtue of the
authorship of any of the provisions of this Agreement.



24.
Time of the Essence; Computation of Time.  Time is of the essence for each and
every provision of this Agreement.  Whenever the last day for the exercise of
any privilege or the discharge or any duty hereunder shall fall upon a Saturday,
Sunday, or any date on which banks in San Marcos, Texas or Boston, Massachusetts
are authorized to be closed, the party having such privilege or duty may
exercise such privilege or discharge such duty on the next succeeding day which
is a regular business day.



25.
No Third Party Beneficiaries.  This Agreement is for the sole benefit of the
parties hereto and their permitted assigns and nothing in this Agreement,
express or implied, is intended or shall be construed to give any person
(including the Designated Personnel) other than the parties to this Agreement or
their respective successors or permitted assigns any legal or equitable right,
remedy or claim under or in respect of any agreement or any provision contained
herein; provided that each Indemnified Party shall be an express, third-party
beneficiary of the provisions of this Agreement that are applicable to such
Indemnified Party.



*  *  *  *  *  *

 
9

--------------------------------------------------------------------------------

 

The parties have caused this Management Services Agreement to be executed as of
the date specified above.



 
Atlantic Broadband Finance, LLC
         
By:
/s/ Patrick Bratton
   
Name:
Patrick Bratton
   
Title:
Chief Financial Officer
           
Grande Communications Networks, LLC
         
By:
 /s/ Patrick Bratton
   
Name:
Patrick Bratton
   
Title:
Chief Financial Officer
 


 
10

--------------------------------------------------------------------------------

 
 

 
Grande Manager LLC (solely for purposes of Section 3(c))
         
By:
/s/ Patrick Bratton
   
Name:
Patrick Bratton
   
Title:
Chief Financial Officer
 

 
 
11

--------------------------------------------------------------------------------